 

VOTING AGREEMENT

 

This VOTING AGREEMENT (this “Agreement”) is dated as of February 8, 2012, by and
between the undersigned holder (the “Holder”) of Common Stock of Cytomedix,
Inc., a Delaware corporation (“Cytomedix” or the “Company”), and Cytomedix. All
capitalized terms used but not defined herein shall have the meanings assigned
to them in the Exchange Agreement (as defined below).

 





WHEREAS, concurrently with the execution of this Agreement, the Holder and the
Company are entering into a Subscription Agreement for the purchase of shares of
Cytomedix Common Stock (the "Subscription Agreement") as contemplated under that
certain Exchange and Purchase Agreement (as such agreement may be subsequently
amended or modified, the "Exchange Agreement"); and

 

WHEREAS, upon the consummation of the Holder's purchase of the Cytomedix Common
Stock pursuant to the Subscription Agreement, the Holder will beneficially own
and have sole or shared voting power with respect to the number of shares of the
Company's Common Stock identified on Exhibit A hereto (such shares, together
with all shares of the Company's common stock subsequently acquired by the
Holder during the term of this Agreement, including through the exercise of any
stock option or other equity award, warrant or similar instrument, being
referred to as the "Shares").



 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and, and other good and valuable consideration, receipt and
sufficiency is hereby acknowledged by the parties hereto, the parties hereto
agree as follows:

 

Section 1.   Agreement to Vote Shares.  The Holder agrees that, while this
Agreement is in effect, at any meeting of stockholders of the Company, however
called, or at any adjournment thereof (the “Meeting”), or in any other
circumstances in which the Holder is entitled to vote, consent or give any other
approval, except as otherwise agreed to in writing in advance by the Company,
the Holder shall: (i) appear at each such meeting or otherwise cause the Shares
to be counted as present thereat for purposes of calculating a quorum; and (ii)
vote (or cause to be voted), in person or by proxy, all the Shares that are
beneficially owned by the Holder or as to which the Holder has, directly or
indirectly, the right to vote or direct the voting, in favor of proposals to:

 

(1)approve an amendment to Article Four of the Company’s Certificate of
Incorporation, as amended to date, to increase the authorized shares of common
stock from 100,000,000 to 160,000,000 shares;

 

(2)authorize the Board of Directors to effect, in its discretion prior to
December 31, 2012, a reverse stock split of the outstanding shares of the
Company’s common stock in a ratio of at least [1-for-3] and of up to a maximum
of 1-for-5, to be determined within such range in the sole discretion of the
Board of Directors, to facilitate the Company’s listing application on a
national securities exchange; and

 

(3)ratify the increase in shares available for issuance under the Company’s
Long-Term Incentive Option Plan from 8,000,000 to 10,500,000 as approved by the
Company’s board of directors on February 2, 2012.





 

 

 

 

Section 2.   Representations and Warranties of Holder. The Holder represents and
warrants to the Company as follows: 



 

(a)       the Holder has all requisite capacity and authority to enter into and
perform its/his obligations under this Agreement.

 

(b)       This Agreement has been duly executed and delivered by the Holder and
constitutes the valid and legally binding obligation of the Holder enforceable
against the Holder in accordance with its terms, subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws of
general applicability relating to or affecting creditors’ rights and to general
equity principles.

 

(c)       The execution and delivery of this Agreement by the Holder does not,
and the performance by the Holder of its obligations hereunder and the
consummation by the Holder of the transactions contemplated hereby will not,
violate or conflict with, or constitute a default under, any agreement,
instrument, contract or other obligation or any order, arbitration award,
judgment or decree to which the Holder is a party or by which the Holder is
bound, or, to the Holder’s knowledge, any statute, rule or regulation to which
the Holder is subject or, in the event that the Holder holds any of the Shares
indirectly through a corporation, partnership, trust or other entity, any
charter, bylaw or other organizational document of such entity; in each case,
such that the Holder would not be able to fulfill his or her obligations
pursuant to this Agreement.

 

(d)       The Holder is the record or beneficial owner of, or is the trustee
that is the record holder of, and whose beneficiaries are the beneficial owners
of, and has good title to all of the Shares and options set forth on Exhibit A
hereto, and the Shares and options are so owned free and clear of any liens,
security interests, charges or other encumbrances that relate to or would affect
the authority or power of the Holder to vote the Shares as contemplated herein,
except as otherwise described on Exhibit A hereto. The Holder does not own, of
record or beneficially, any shares of capital stock of the Company other than
the Shares. The Shares do not include shares over which the Holder exercises
control in a fiduciary capacity and no representation by the Holder is made
thereby pursuant to the terms hereof. The Holder has the right to vote the
Shares, and none of the Shares is subject to any voting trust or other
agreement, arrangement or restriction with respect to the voting of the Shares,
except as contemplated by this Agreement.

 

Section 3.   Specific Performance; Remedies; Attorney Fees.   The Holder
acknowledges that it will be impossible to measure in money the damage to the
Company if the Holder fails to comply with the obligations imposed by this
Agreement and that, in the event of any such failure, the Company will not have
an adequate remedy at law or in equity. Accordingly, the Holder agrees that
injunctive relief or other equitable remedy is the appropriate remedy for any
such failure and will not oppose the granting of such relief on the basis that
the Company has an adequate remedy at law. The Holder further agrees that the
Holder will not seek, and agrees to waive any requirement for, the securing or
posting of a bond in connection with the Company’s seeking or obtaining such
equitable relief. In addition, after providing written notification to the
Holder, the Company shall have the right to inform any third party that the
Company reasonably believes to be, or to be participating with the Holder or
receiving from the Holder assistance in violation of this Agreement, of the
terms of this Agreement and of the rights of the Company hereunder, and that
participation by any such persons with the Holder in activities in violation of
this Agreement may give rise to claims by the Company against such third party.

 

-2-

 

 

Section 4.   Term of Agreement; Termination.   Except as otherwise provided in
this Section 4, the term of this Agreement shall commence on the date hereof and
shall expire upon the date of the Company’s Current Report on Form 8-K is filed
with the Securities and Exchange Commission disclosing the results of the
Meeting, but in no event later than June 30, 2012 (the “Announcement”). This
Agreement may be terminated at any time prior to the Announcement by the written
consent of the parties hereto, and shall be automatically terminated in the
event that the Conversion Agreement is terminated in accordance with its terms.
Upon termination, no party shall have any further obligations or liabilities
hereunder; provided, however, such termination shall not relieve any party from
liability for any willful breach of this Agreement prior to such termination.

 

Section 5.   Company and Transfer Agent.   The Company is hereby authorized to
disclose the existence of this Agreement to its transfer agent.

 

Section 6.   Entire Agreement; Amendments.   This Agreement supersedes all prior
agreements, written or oral, among the parties hereto with respect to the
subject matter hereof and contains the entire agreement among the parties with
respect to the subject matter hereof. This Agreement may not be amended,
supplemented or modified, and no provisions hereof may be modified or waived,
except by an instrument in writing signed by each party hereto. No waiver of any
provisions hereof by either party shall be deemed a waiver of any other
provision hereof by any such party, nor shall any such waiver be deemed a
continuing waiver of any provision hereof by such party.

 

Section 7.   Severability.   In the event that any one or more provisions of
this Agreement shall for any reason be held invalid, illegal or unenforceable in
any respect, by any court of competent jurisdiction, such invalidity, illegality
or unenforceability shall not affect any other provisions of this Agreement and
the parties shall use their reasonable efforts to substitute a valid, legal and
enforceable provision which, insofar as practical, implements the purposes and
intents of this Agreement.

 

Section 8.   Capacity as Stockholder.  The obligations of Holder under this
Agreement are several and not joint with the obligations of any other person or
entity. Nothing contained herein, and no action taken by Holder pursuant hereto,
shall be deemed to constitute Holder as a partnership, syndicate or other group
(in each case, within the meaning of Section 13(d)(3) of the Securities Exchange
Act of 1934, as amended) with any other person or entity, or create a
presumption that Holder is in any way acting in concert or as a group with any
other person or entity with respect to such obligations or the transactions
contemplated by this Agreement or any other matters, and the Company
acknowledges that Holder is not acting in concert or as a group with any other
person or entity, and the Company shall not assert any such claim, with respect
to such obligations or the transactions contemplated by this Agreement. The
decision of Holder to enter into this Agreement has been made by Holder
independently of any other person or entity. The Company confirms that Holder
has independently participated with the Company in the negotiation of the
transaction contemplated hereby with the advice of its own counsel and advisors.
It is expressly understood and agreed that each provision contained in this
Agreement is between the Company and Holder, solely, and not (i) between the
Company, on the one hand, and Holder and any other person or entity, on the
other hand, or (ii) between or among Holder and any other person or entity.

 

Section 9.   Governing Law.   This Agreement shall be governed by, and
interpreted in accordance with, the laws of the State of Delaware, without
regard for conflict of law provisions.

 



[Remainder of page intentionally left blank]

 

-3-

 

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first written above.

 

  CYTOMEDIX, INC.       By:       Name: Martin P. Rosendale     Title: Chief
Executive Officer



 

  HOLDER:               By:       Name:     Title:

 

-4-

 

 

EXHIBIT A



 

Holder Shares of Common Stock        

 



 

 

